Citation Nr: 1205037	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to February 1983.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2008, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In March 2010, the Board upheld the RO's April 2005 denial of service connection for a right knee disability and for a right ankle disability.  The Veteran appealed that decision to the Court.  In March 2011, the Court issued an order that vacated the March 2010 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in a March 2011 Joint Motion for Remand (Joint Motion) by the parties.  In December 2011, the Veteran's representative submitted additional argument with a waiver of RO initial consideration.  

The record reflects that the Veteran was represented by an attorney before the Court, but that The American Legion continues to represent him in his claim before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The record shows that when the RO requested from the National Personnel Records Center (NPRC) a copy of the Veteran's complete service treatment records (STRs), they were advised that his jacket of STRs had not been retired to that facility, but that the NPRC had a microfiche copy of his enlistment physical on file.  The RO was then instructed to submit a new request if they wanted a copy of that record.  See June 2004 response from the NPRC.  Pursuant to the NPRC's instructions, the RO submitted an additional request for the Veteran's "entrance physical."  In September 2004, the NPRC responded to that request with a jacket of STRs.  The cover sheet indicates that all "available record[s]" were mailed.  The jacket currently contains a copy of the Veteran's January 1983 service separation physical examination report and report of medical history, and a February 1983 report of mental status evaluation.  A copy of the Veteran's "entrance physical" (or any other STR) is not contained therein.  

Based on the foregoing, the Board's March 2010 decision determined that the Veteran's complete STRs were unavailable.  The March 2011 Joint Motion observes, however, that April 2005 and January 2006 rating decisions list "service medical records from November 23, 1979 through February 25, 1983," amongst the evidence reviewed and considered in those decisions.  Similarly, a January 2006 VA "Checklist for Compensation and Development" document indicated that the Veteran's service had been verified by a DD-214, even though such document was not in the claims file.  As the dates listed in the April 2005 and January 2006 rating decisions (i.e., November 1979 to February 1983) span the entire length of the Veteran's service, and a copy of the Veteran's DD-214 was purportedly associated with the claims file at one time, the Joint Motion found that such evidence tended to suggest that "VA apparently was in possession of [the Veteran's] service treatment records at some point."  The Board was then asked to "reconcile its finding that the service treatment records are unavailable with the evidence noted above."  

After carefully reviewing the claims file, the Board finds that it is unable to determine (from the record) whether the Veteran's complete STRs were ever, at any point, associated with the claims file (or whether the STRs, as listed in the evidence sections of the April 2005 and January 2006 rating decisions, were mischaracterized); therefore, the Veteran's claims file is being returned to the RO for clarification of this matter.  

The record also reflects that the Veteran has in various statements indicated that he injured and/or received treatment for his right knee and ankle either at Fort Wainwright, Alaska, or at Fort Ord, California.  He has cited to various dates for the injury/treatment of his right knee and ankle in service.  For example, in his April 2004 claim for service connection, he stated that his right knee and ankle were injured in either April/May 1981, and that he received treatment for both disabilities from either April/May 1981 to July 1981.  In a statement received in June 2004, he indicated that his right knee was injured in either May/June 1980 or in May/June 1981, and that he had also twisted his right knee.  In September 2004, he indicated that he injured his right knee and ankle in August 1980.  In November 2004, he indicated that he broke his right knee and twisted his right ankle while at Fort Ord, California from September 1980 to 1981, and that he received treatment for both disabilities from November 1981 to February 1983 at Fort Wainwright, Alaska.  At the March 2008 Travel Board hearing, he testified that he injured his right knee and ankle while stationed at Fort Wainwright, Alaska, and that the injury occurred in either April or May 1981.

Based upon the Veteran's testimony at the March 2008 Travel Board hearing, the Board requested development for records of any treatment he received for ankle and/or knee disability at Bassett Army Hospital, Fort Wainwright, Alaska, in April and May 1981.  The response was that there were no records for the Veteran from 1981 available from that facility, but that records from 1982 were being forwarded for review.  [These records reflect treatment for conditions unrelated to those claimed by the Veteran.]  Development has not, however, been undertaken to determine whether there are any records of treatment for the Veteran at Fort Wainwright, Alaska, in 1980, or at Fort Ord, California from 1980 to 1983.  The Veteran's service personnel records also have not been associated with the claims file.  Significantly, such records (if available) would likely assist in determining the dates and locations of the Veteran's alleged ankle and knee injuries/treatment in service.  See 38 C.F.R. § 3.159(c)(2); see also March 2011 Joint Motion.

Finally, the Board notes that the Veteran was previously afforded a VA orthopedic examination in September 2008 with a supplemental opinion provided in June 2009.  In the September 2008 VA examination report, it was the examiner's opinion that the Veteran's right knee disability was "at least as likely as not a 50% probability or better related to [his] service injury"; he did not provide an opinion as to the right ankle.  However, in a May 2009 deferred rating decision, it was observed that the examiner did not indicate what service injury he was referring to in his opinion nor did he provide a rationale for his opinion.  This, the RO explained in its request for an addendum opinion, was "necessary as the veteran's service treatment records [were] silent for any complaints of, diagnosis of, or treatment for, either a right knee or right ankle disability while he was on active duty."  In June 2009, the September 2008 VA examiner provided a supplemental opinion, and stated, "The veteran's chart failed to reveal any documentation in the medical records corresponding to an inservice ankle/knee injury in that there is no medical documentation of any ankle injury"; therefore, the latter condition cannot be related to his inservice history.  "The injuries recorded were obtained from the verbal history of the veteran but could not be documented in his medical records."

Regarding the RO's instruction to the examiner in its request for a supplemental opinion, the Board notes that in Kahana v. Shinseki, 24 Vet. App. 248 (2011), the Court emphasized that requests for medical opinions must be phrased in an "impartial, unbiased, and neutral manner."  Id. at 436 (citing Austin v. Brown, 6 Vet. App. 547, 552 (1994)).  In Kahana, it was noted that although a VA examiner had initially concluded that the veteran sustained a right knee injury in service, when VA requested its addendum opinion, it categorically stated that the veteran had not injured his right knee in service, causing the examiner to reverse his opinion in the addendum opinion.  The Court then stated that VA's assertion that the veteran had not injured his right knee in service constituted a medical finding that was not based on an adverse credibility determination, but was based merely on the lack of documentation for such an injury in service.  Therefore, it was not clear whether the examiner's subsequent opinion that the veteran had not sustained a right knee injury in service was "based on additional evidence she reviewed or because she felt coerced by [VA's] proclamation against her earlier conclusion."  Id. at 437.  

In this case, while the RO did not categorically advise the examiner that the Veteran had not injured his right ankle and knee in service, but rather, stated that his STRs were silent for any complaints, findings, or treatment for a right knee or ankle disability, the Board nonetheless finds such an instruction troublesome in light of the fact that his complete treatment records are not associated with the record.  In particular, until the Veteran's complete STRs are made available for review, it cannot be categorically stated that such records are silent for any complaints, findings, or treatment of a right knee or ankle disability.  Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held that medical examiners "cannot rely upon the absence of medical records corroborating [an] injury to conclude that there is no relationship between the appellant's current disability and his military service."  But see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (while the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).  Instead, opinions must be based on a review of the claims file or pertinent medical records and include some description of a veteran's past medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).  

The VA examiner's September 2008 medical opinion does not provide an explanation for the rationale of his opinion, and his June 2009 supplemental opinion appears to have been potentially persuaded, at least in part, by the RO's instructions.  Therefore, the nexus opinions provided are inadequate and another examination is necessary.  See 38 C.F.R. § 3.303(d); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following:

1. 	The RO must review the record and determine whether the Veteran's complete STRs were ever, at any point, associated with the claims file.  

If it is determined that any of the Veteran's STRs may have been lost or destroyed, the RO should (in accordance with 38 C.F.R. § 3.159(e)) advise him of such.  He should be asked to submit for the record complete copies of all STRs and service personnel records in his possession, and to certify that he has no further records in his possession.

If it is determined that the claims file contains a complete copy of the Veteran's available STRs, the RO should (for the record) reconcile such finding with its previous notations (in April 2005 and January 2006 rating decisions) that it had reviewed "service medical records from November 23, 1979 through February 25, 1983."

2. 	The RO should request a copy of the Veteran's entire service personnel file from the NPRC.  If those records are unavailable, it should be so noted in the record, along with an explanation for the records unavailability.  

3. The RO should also arrange for exhaustive development to secure complete clinical records of any treatment the Veteran received for ankle and/or knee disability at Bassett Army Hospital, Fort Wainwright, Alaska, in 1980, and at Fort Ord, California from 1980 to 1983.  If more detailed information is needed to secure the records, the Veteran should be asked to provide such information.  If the records cannot be located, it should be so annotated in the claims file (along with a description of the extent of the search), and the Veteran and his representative should be so notified.

4. The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of any right ankle and/or right knee disability that he now has.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his available STRs, the lay statements of record (to include March 2008 Travel Board hearing testimony), and the medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) all right knee and/or right ankle disabilities currently shown, and provide an opinion (as to each) whether such disabilities are, at least as likely as not (i.e., a 50 percent or better probability) related to his service/ injuries therein.  The examiner must explain the rationale for all opinions.  

5. 	The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

